DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the phrase “wherein the at least one inlet, the at least one outlet, the at least one connection, the inner channel and the drain are configured to direct water from a tap to a pipe” lack any disclosure within applicant’s invention. Applicant discloses a hot and cold circulation pipe that are each respectively connected to an inlet and outlet of applicant’s respective device (two independent devices), and a drain of each respective device connected to a respective hot or cold valve, and the outlet of each hot and cold valve connected to a mixing tap (a single mixing tap).
Regarding claim 9, applicant is claiming “at least one mixing tap” for each cold and hot water pipe, which applicant’s disclosure does not have any disclosure for. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the function “configured to direct water from a tap to a pipe” is unclear what the applicant is referring to based on applicant’s disclosure. Applicant discloses a hot and cold circulation pipe that are each connected to an inlet and outlet of applicant’s respective device (two independent devices), and a drain of each respective device connected to a respective hot or cold valve, and the outlet of each hot and cold valve connected to a mixing tap (a single mixing tap). Hence the hot or cold pipe is directing the liquid to the mixing tap not the tap to a pipe. 
Regarding claim 9, based on applicant’s disclosure that is briefly explained above it is unclear what the applicant is referring to with the device being connected to both a hot and cold pipe, or each hot and cold pipe being fluidly connected to at least one mixing tap. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, and 10-20 as far as they are definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothauser (U.S. Patent No. 3,470,900) in view of McCartney (U.S. Patent No. 809,971).
Regarding claim 1, Rothauser discloses a device (Figs. 1-3) for connecting at least one tap and a pipe (Column 1 lines 26-29), comprising: at least one inlet (at 22); at least one outlet (24); at least one connection (38) positioned between (the bend 23 is connected to the connection 38 and is in between the inlet and outlet as illustrated in Fig. 2) the at least one inlet (at 22) and the at least one outlet (24); an inner channel (Fig. 2) which connects the inlet (at 22) and the outlet (24); and a drain (30) which connects the inner channel (Fig. 2) to the connection (38) so as to be able to be flowed through, wherein the drain (30) has a sleeve (37) for thermal decoupling (sleeve provides an extra layer surrounding both the drain of the inner channel and the pipe of the connection) from the inner channel (Fig. 2) and connection (38), wherein the sleeve (37) is directly threaded (Fig. 2, Column 2 line 63-Column 3 line 10) to the drain (30) and circumferentially surrounds (Fig. 2, Column 2 line 63-Column 3 line 10) the at least one connection (38), and wherein the at least one inlet (at 22), the at least one outlet (24), the at least one connection (38), the inner channel (Fig. 2) and the drain (30) are configured to direct water (drainage water) from a tap to a pipe (1), but lacks disclosure wherein the drain extends substantially perpendicular to the at least one inlet and the at least one outlet. 
McCartney teaches a device (Figs. 1-3) with an inlet (13) and outlet (16) and a drain (17) that extends substantially perpendicular (Fig. 2) to both the inlet (13) and outlet (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the drain of Rothauser with a drain substantially perpendicular to the inlet and outlet as taught by McCartney, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2, Rothauser discloses the device (Figs. 1-3) wherein the sleeve (37) for thermal decoupling has a lower thermal conductivity (plastic material disclosed in Column 3 lines 23-32 inherently has a lower thermal conductivity) than the remaining drain and the inner channel (Fig. 2), but it does not disclose the exact ratio of thermal conductivity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thermal conductivity of the sleeve to be greater than the thermal conductivity of the remaining drain and inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the material disclosed and illustrated in the drawings a certain albeit unknown exact ratio of the thermal conductivity of the sleeve and remaining drain and inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 3, Rothauser discloses the device (Figs. 1-3) wherein the sleeve (37) for thermal decoupling comprises at least partially a plastics material (Column 3 lines 23-62), a high-grade steel, or a ceramic material.
Regarding claim 4, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the sleeve for thermal decoupling along the drain has a length along the drain at least half of a diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the sleeve for thermal decoupling to correspond to at least half of a diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the sleeve for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 6, Rothauser discloses the device (Figs. 1-3) wherein a curved piece (Fig. 2) for decoupling the inner channel (Fig. 2) and the drain (30) guides the drain out of a plane (Fig. 2) in which the inner channel extends (Fig. 2).
Regarding claim 7, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the drain from the inner channel to the connection has a length at least 3 times a diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the drain from the inner channel to the connection to correspond to at least 3 times a diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the portion for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 8, Rothauser discloses a system (Figs. 1-7) system comprising: at least one device (Figs. 1-3), and at least one pipe (Column 1 lines 25-29) that is connected to the inlet (at 22) and the outlet (24) and which extends partially through the inner channel (Fig. 2).
Regarding claim 10, Rothauser discloses a method of making a water system (Figs. 1-3) comprising connecting at least one tap (Column 1 lines 25-29) and at least one pipe (Column 1 lines 25-29) via the device (Figs. 1-3).
Regarding claim 11, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the sleeve for thermal decoupling along the drain has a length along the drain at least the diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the sleeve for thermal decoupling to correspond to at least the diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the sleeve for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 12, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the drain from the inner channel to the connection has a length at least 5 times the diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the drain from the inner channel to the connection to correspond to at least 5 times a diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the drain from the inner channel to the connection corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 13, Rothauser discloses the device (Figs. 1-3) wherein the sleeve (37) for thermal decoupling comprises a plastics material (Column 3 lines 23-62), a high-grade steel, or a ceramic material.
Regarding claim 14, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the sleeve for thermal decoupling along the drain has a length along the drain at least half of a diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the sleeve for thermal decoupling to correspond to at least half of a diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the sleeve for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 15, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the sleeve for thermal decoupling along the drain has a length along the drain at least half of a diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the sleeve for thermal decoupling to correspond to at least half of a diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the sleeve for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 16, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the sleeve for thermal decoupling of the at least one device has a lower thermal conductivity than the remaining drain and inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thermal conductivity of the sleeve to be greater than the thermal conductivity of the remaining drain and inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the material disclosed and the device illustrated in the drawings a certain albeit unknown exact ratio of the thermal conductivity of the sleeve and remaining drain and inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 17, Rothauser discloses the system (Figs. 1-3) wherein the sleeve (37) for thermal decoupling of the at least one device (Figs. 1-3) comprises a plastics material (Column 3 lines 23-62), a high-grade steel, or a ceramic material.
Regarding claim 18, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the sleeve for thermal decoupling along the drain of the at least one device has a length along the drain at least half of a diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the sleeve for thermal decoupling to correspond to at least half of a diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the sleeve for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 19, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the length corresponds to at least the diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the sleeve for thermal decoupling to correspond to at least the diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the sleeve for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 20, Rothauser discloses the system (Figs. 1-3) wherein the at least one device (Figs. 1-3) further comprises a curved piece (Fig. 2) for decoupling the inner channel (Fig. 2) and drain (30).      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753